United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                        July 23, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 06-60678
                             Summary Calendar


                              TAULANT PAPAJ,

                                                                Petitioner,

                                  versus

            ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                                Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A98 705 919
                         --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Taulant Papaj petitions for review of an order of the Board of

Immigration     Appeals   (BIA)   affirming      the   immigration    judge’s

decision   to   deny   his   application   for    asylum,   withholding      of

removal, and relief under the Convention Against Torture (CAT).

Papaj argues that he established that he would face persecution if

he returned to Albania because of a blood feud against the Papaj

family instigated by the Mulia family.        The record does not compel

a conclusion contrary to the BIA’s determination that Papaj had not

established that he suffered past persecution, or that he has a

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
well-founded fear of future persecution, on

account of his membership in a social group. See Carbajal-Gonzalez

v. INS, 78 F.3d 194, 197 (5th Cir. 1996).     There is no evidence in

the record showing that the government sanctioned any persecution

against the Papaj family or Papaj personally.     See Mikhael v. INS,

115 F.3d 299, 302 n.2 (5th Cir. 1997).      The BIA’s determination

that Papaj is not entitled to asylum is supported by substantial

evidence and will not be disturbed.   See Chun v. INS, 40 F.3d 76,

78 (5th Cir. 1994).    As Papaj cannot satisfy the standard for

asylum, he cannot meet the more demanding standard for withholding

of removal.   See Mikhael, 115 F.3d at 306.

     Papaj’s CAT claim is likewise unavailing, as he has failed to

show that he will likely be tortured under government acquiescence

if he is returned to Albania.   See 8 C.F.R. § 208.18(a)(1); Efe v.

Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).    Papaj’s petition for

review is DENIED.




                                 2